Citation Nr: 1760993	
Decision Date: 12/29/17    Archive Date: 01/02/18

DOCKET NO.  13-04 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

1.  Entitlement to an initial increased rating for posttraumatic stress disorder (PTSD), rated at 10 percent from June 4, 2008, to April 24, 2013, and 70 percent thereafter.

2.  Entitlement to a total disability rating based on individual employability (TDIU) prior to January 1, 2015.


REPRESENTATION

Appellant represented by:	Christopher L. Loiacono, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to June 1969.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Seattle, Washington (RO).

By rating decision in October 2015, the RO granted a 70 percent rating for PTSD from April 24, 2013.  However, inasmuch as a higher rating is available for PTSD, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher rating remains viable on appeal.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35, 38 (1993).

By rating decision in February 2016, the RO granted a TDIU, effective Janaury 1, 2015.  However, the Veteran has asserted that his psychiatric symptoms have rendered him unemployable prior to Janaury 1, 2015.  As such, the Board will assume jurisdiction over a derivative TDIU claim predicated on the service-connected PTSD prior to January 1, 2015.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

In May 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.



FINDINGS OF FACT

1.  From the June 4, 2008, date of service connection to April 24, 2013, the Veteran's PTSD symptoms were manifest by a depressed mood, anxiety, chronic sleep impairment, and mild memory loss.

2.  For the period from April 24, 2013, to February 8, 2016, the Veteran's PTSD symptoms were manifest by deficiencies in most areas, but not total occupational and social impairment.

3.  As of February 8, 2016, the Veteran's PTSD symptoms are manifest by total occupational and social impairment.

4.  Prior to January 1, 2015, the preponderance of the competent and credible evidence of record indicates that the Veteran's service-connected disabilities alone did not preclude him from securing and following substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for ratings of 30 percent from June 4, 2008 to April 24, 2013; 70 percent from April 24, 2013 to February 8, 2016; and 100 percent as of February 8, 2016 for PTSD have been met or more nearly approximated.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.125, 4.130, Diagnostic Code 9413 (2017).

2.  Prior to January 1, 2015, the criteria for entitlement to TDIU have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341(a), 4.16(b) (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

While the Board must provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on behalf of the Veteran.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked evidence that is not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not given to each piece of evidence in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C. §§ 5103, 5103A (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b) (2017); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will to provide; and (3) that the claimant is expected to provide.  The notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service-connection claim, to include (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the Veteran is challenging the initial disability rating assigned following the grant of service connection PTSD.  The claim for TDIU has been a component of the claim for a higher initial disability rating.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the claim has been more than substantiated, it has been proven, thereby making additional notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA's duty to notify has been satisfied.

VA has done everything reasonably possible to assist the Veteran with respect to the claims for benefits.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017).  The service medical records have been associated with the claims file.  All identified and available treatment records have been secured, which includes VA examinations and VA medical records.  The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  When VA provides an examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Veteran has been provided with VA examinations, most recently in August 2015.  The Board finds that the reports provide the information needed to fairly decide the claim for an increased rating.  The examiners reviewed and commented on evidence of record, examined the Veteran, and described the psychiatric disability in sufficient detail to enable the Board to make a fully informed decision on the claims.  D'Aries v. Peake, 22 Vet. App. 97 (2008) (examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so the Board's evaluation of the disability will be a fully informed one); Monzingo v Shinseki, 26 Vet. App. 97 (2012) (examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for the opinion, even when the rationale does not explicitly lay out the examiner's journey from the facts to a conclusion); Acevedo v. Shinseki, 25 Vet. App. 286 (2012).  The examiners specifically acknowledged and discussed what the medical evidence of record did and did not show in connection with the claim.  The Veteran's contentions were addressed.  There are no apparent inconsistencies or ambiguities in the examination reports.

The Board, in its own lay capacity, is not otherwise qualified to call into question the VA examiner's medical judgment, nor does the Board find any reason to do so.  Monzingo v Shinseki, 26 Vet. App. 97 (2012).  As the examinations and opinions have sufficiently informed the Board of both the examiner's judgment on the medical questions at issue, the Board finds that the VA examinations are adequate.  

The Board is satisfied that all relevant facts have been adequately developed to the extent possible and that no further assistance is required to comply with the duty to assist.  Accordingly, the Board will proceed with a decision.

General Law and Regulations

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during service and the residual conditions in civil occupations.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321(a), 4.1 (2017). 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017). 

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

Psychiatric disabilities other than eating disorders are rated pursuant to a General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130 (2017). 

Under the General Rating Formula, a 0 percent rating is warranted when a mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.

A 10 percent rating is warranted when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.

A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affected the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2017).

The symptoms listed in the rating formula are only examples, and evidence of those specific symptoms is not required to show that the Veteran is totally disabled.  In rating a mental disability, VA is required to consider all symptoms that affect social and occupational functioning, and not limit consideration to those symptoms listed in the rating formula.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The primary consideration is whether the manifestations of the service-connected psychiatric disability result in a level of social and occupational impairment, regardless of whether the Veteran demonstrates the symptoms listed in the rating formula.

When rating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126 (2017).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale grading the psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995); American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV).  According to the DSM-IV, GAF scores ranging between 61 to 70 indicate some mild symptoms [e.g., depressed mood and mild insomnia] or some difficulty in social, occupational, or school functioning [e.g., occasional truancy, or theft within the household], but generally functioning pretty well, and has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 indicate more moderate symptoms [e.g., flat affect and circumstantial speech, occasional panic attacks] or moderate difficulty in social, occupational, or school functioning [e.g., few friends, conflicts with peers or co- workers].  GAF scores ranging from 41 to 50 indicate serious symptoms [e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting] or any serious impairment in social, occupational or school functioning [e.g., no friends, unable to keep a job].  GAF Scores ranging from 31 to 40 indicate some impairment in reality testing or communication [e.g., speech is at times illogical, obscure, or irrelevant] or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood [e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school]. 

While the rating schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability ratings based solely on GAF scores.  38 C.F.R. § 4.130 (2017). 


Factual Background

In an October 2008 statement, M.W., the Veteran's son, remarked that the Veteran was tense, wound up, and anxious.  He related that the Veteran's sleep patterns were erratic; the Veteran would usually awaken every two to three hours.

The Veteran stated in October 2008 that he had nightmares about the war.  He was a light sleeper.  He kept his distance from people and did not have a lot of close friends.  He was depressed.  

A February 2009 record from the Vet Center contains the Veteran's report that serving in Vietnam was psychologically difficult.  The counselor noted that the Veteran is Chinese-American, and the Chinese culture does not accept the concept of Western-style psychotherapy which made it difficult for the Veteran to fully express himself.  The examiner remarked that it was difficult to assess the Veteran, but a GAF score of 65 was assigned.

On VA examination in October 2009, the Veteran reported experiencing insomnia, startle response, intrusive thoughts, and anxiety.  He said he was often irritable and lost in his thoughts.  He was not receiving any treatment for psychiatric symptoms.  He related that he had a good relationship with his siblings, spouse, and children.  Anxiety, irritability, decreased interaction with others, and anger at work was reported.  The Veteran said that he was self-employed.  

The examiner said that the Veteran's appearance, hygiene, and behavior were appropriate.  His affect and mood showed anxiety, and the Veteran had an impaired impulse control, unprovoked irritability, and period of violence that affected his motivation.  Communication and speech were within normal limits.  No panic attacks or suspiciousness was present.  There was no history of delusions or hallucinations.  Obsessional rituals were absent, and concentration was within normal limits.  The Veteran's thought processes were appropriate.  He was able to read and understand directions.  Judgment was not impaired.  Abstract thinking is normal.  The Veteran's memory was mildly impaired in that he would forget names, directions, and recent events.  No suicidal or homicidal ideation was present.  The GAF score assigned was 60.  The examiner said that the Veteran's symptoms were best summarized as mild or transient symptoms that caused occupational and social impairment with decrease in work efficiency and occupational tasks only during periods of significant stress.

In April 2010, M.W., the Veteran's spouse, said that the Veteran behaved abnormally.  She said that the Veteran had insomnia and nightmares.  He was irritable and highly critical.  She described the Veteran's behavior as cruel.  The Veteran's daughter, M.W., said that the Veteran's moods were like a roller coaster in that she would never know when he would explode in a rage.  She also said that the Veteran could not sleep.  J.W., another daughter, said that the Veteran was distant and confrontational.  M.W., the Veteran's son, said that the Veteran was aloof and irritable with his children.  He described the Veteran as tense, anxious, and fidgety.  He said the Veteran had memory problems and trouble concentrating.

A July 2012 VA social work note reflects that the Veteran's report that he was not working.  The examiner noted that the Veteran was groomed and behaved normally.  His mood and affect were normal.  His speech was clear, and his thought production was logical.  No delusions or hallucinations were present.  The Veteran denied experiencing suicidal or homicidal ideation.  Concentration, memory, judgment, and insight were all deemed good.

In April 2013, the Veteran underwent a private psychological examination.  The examiner noted that the Veteran was taking no psychotropic medications and was seeing a counselor sporadically.  The Veteran was presently employed as a maintenance man.  At his job, he avoided people and tried to avoid interacting with people.  The Veteran reported general anxiety, tension, a depressed mood, and flashbacks.  The examiner felt that the Veteran's abstract thinking ability was intact.  The Veteran had a flattened affect.  His speech was clear and well-articulated.  The Veteran's attention and concentration were normal.  His speech was pressured but of normal rate and volume.  He was oriented to person, place, and time.  There was no evidence of hallucinations or delusions.  The examiner said that the Veteran manifested clinically significant anxiety and depression.  No suicidal or homicidal thoughts were present.  The examiner concluded that the Veteran had a moderate psychological impairment, and a GAF score of 55 was assigned.

On VA examination in August 2015, the examiner opined that the Veteran's psychiatric symptoms were best summarized as occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  The Veteran reported experiencing extreme social discomfort.  He was extremely avoidant of going into crowded social situations.  He isolated himself the majority of the time.  He denied having any panic attacks.  His lack of attachment and emotional numbness had caused problems in his marriage.  The examiner noted that the Veteran had a depressed mood, anxiety, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships.  The Veteran did not display any obvious signs of memory problems.  His speech was normal in volume and pace.  There was no impairment in organization of thinking or communication.  His mood was dysthymic, and he had an anxious affect.  He was able to adequately perform most activities of daily living.  No hallucinations of delusions were present.  The examiner specifically noted that the Veteran did not present as someone who was particularly good at describing the inner workings of his mind and emotional life, and that was a problem for a psychological evaluation.  

In October 2015, the Veteran submitted VA form 21-8940 (Application for Increased Compensation Based on Unemployability).  The Veteran said that he could not secure a substantially gainful occupation due to PTSD.  He had not been under a doctor's care or hospitalized within the prior 12 months.  He said that he last worked full-time on September 17, 2007, and he became too disabled to work on December 31, 2014.  He noted that he had completed four years of high school.  His last employer was the Wen Trust, and he worked as a maintenance man.

In January 2016, the Wen Trust informed VA that the Veteran ended his employment with them on December 31, 2014.  He had worked as a maintenance man, and no concessions were made for the Veteran's age or disability.  He worked approximately 10 hours per week.  According to Wen Trust, the Veteran left his employment because he retired.

The Veteran underwent private psychological evaluation in February 2016.  The examiner indicated that the Veteran experienced insomnia, anhedonia, inattention, lethargy, memory difficulties, tearfulness, panic attacks, nervousness, suicidal ideation, withdrawal from daily activities and social isolation.  The Veteran was not currently receiving mental health services.  The examiner indicated that the Veteran terminated all work in 2013 and had not worked since that time.  The examiner said that since June 4, 2008, the Veteran had exhibited severe symptoms of PTSD in that he could not concentrate, had extreme fluctuations in mood, irritability, poor memory, and poor attention.  The examiner remarked that since June 2008, the Veteran had been unable to perform competitive work duties due only to his PTSD.  The examiner indicated that the Veteran had memory loss for names of close relatives, own occupation, or own name.  The examiner also said that the Veteran was in persistent danger of hurting himself or others.  The examiner wrote that the Veteran had intermittent inability to perform activities of daily living, deficiencies in mood, difficulty in adapting to stressful circumstances, disorientation to time and place, unprovoked hostility and irritability, and neglect of personal appearance and hygiene.  At the end of the report, the examiner again indicated that the symptoms listed in the report began on June 4, 2008.

At the Veteran's May 2017 Board hearing, the Veteran reported that he could not sleep any more than four hours a day.  He experienced nightmares.  He did not get along with other people.  At work, he would forget people's names.  At times he did not want to shower for four or five days.  He said he had suicidal thoughts.  He had problems concentrating.  His anxiety interfered with his concentration.  He was a member of the VFW, but he did not attend VFW functions because he did not want to interact with other people.  When airplanes passed, he experienced increases in anxiety.  He was not receiving mental health treatment.  He said that his symptoms had been present since June 2008.  He had problems with his spouse.  He said he last worked in December 2014.  Prior to that time, he was a maintenance man.  He worked about 30 hours a week and could schedule his own hours.  Prior to that job, he was a cook.  He had been a cook for 30 to 40 years.  That job ended when his family sold the business.  The Veteran said that he was unable to work since 2012 due to his PTSD.

The Veteran underwent a private psychological evaluation in June 2017.  The examiner remarked that the Veteran worked as a cook in the family restaurant through 2010.  In 2010, the Veteran took a job as a maintenance worker in an apartment building.  He stopped working altogether in 2013 due to conflicts with other people.  The Veteran had a flat affect.  He had difficulty recalling dates of particular events.  He could not recall the exact ages of his children.  He had difficulty with his short-term memory.  The Veteran met the clinical criteria for moderate depression.  He experienced mood swings, frequent irritability, difficulty concentrating, indecisiveness, anhedonia, feelings of worthlessness and helplessness, sadness, low self-esteem, and sleep disturbance.  The Veteran admitted to having suicidal ideation, but he denied having any suicidal plans or intent.  He had frequent nightmares and difficulty at work.  He was agitated and irritable on a daily basis.  He had no friends and had experienced an intermittent inability to perform activities of daily living.  During episodes of severe depression he remained at home in bed for multiple days.  No hallucinations or delusions were present.  The examiner opined that the Veteran experienced total occupational and social impairment from June 4, 2008, due to his inability to perform activities of daily living, including maintaining his personal hygiene, memory loss for names of close relatives, interpersonal conflicts, and near-complete social withdrawal.  The examiner said that the Veteran currently met the clinical criteria for PTSD and major depressive disorder, moderate.  The examiner said that the Veteran had been unable to successfully perform full-time competitive work due to his service-connected psychiatric impairments from June 4, 2008.

PTSD

Service connection for PTSD was granted in an October 2009 RO decision.  A 10 percent disability rating was established, effective June 4, 2008.  During the course of the appeal, the RO granted a 70 percent rating for PTSD from April 24, 2013.  The Veteran has disagreed with the initial ratings assigned.

For the period prior to April 24, 2013, the Board finds that an increased rating of 30 percent, but no higher, is warranted.  During that period, the Veteran demonstrated mild memory loss, sleep impairment, depressed mood, anxiety, and suspiciousness.  These symptoms were observed by the October2009 VA examiner.  These symptoms were also reported by the Veteran's spouse and children.  However, the Board finds that the evidence for that period does not show occupational and social impairment with reduced reliability and productivity due to psychiatric symptoms, and as such, the evidence does not show the level of reduced reliability that would warrant a rating higher than 30 percent.  While some memory and concentration impairment was shown, the evidence does not show that he retained only highly learned material or forgot complete tasks as the criteria for a 50 percent rating use as an example of the type of impairment that would warrant a higher rating.  The evidence for that period does not show impaired abstract thinking or panic attacks.  Notably, the February 2009 Vet Center counselor assigned the Veteran a GAF score of 65, and the October 2009 VA examiner assigned a GAF score of 60-indicative of no more than mild symptoms.  Therefore, the Board finds that a rating of 30 percent, but not higher, is warranted prior to April 24, 2013.  

The Board is mindful that the February 2016 and June 2017 private examiners gave retrospective opinions regarding the Veteran's psychiatric symptoms from the beginning of the claim through the present.  Both examiners gave competent, credible evidence regarding their interviews with the Veteran.  However, for the period prior to April 24, 2013, the Board assigns greater probative weight to the October 2009 VA examination report, VA treatment records, and Vet Center records, as these records were created contemporaneous with the time period prior to April 24, 2013.  Notably, neither the February 2016 nor the June 2017 private examiner appeared to acknowledge what the October 2009 VA examination report, VA treatment records, and Vet Center records did and did not show for the period prior to April 24, 2013.

For the period from April 24, 2013, to February 8, 2016, the Board finds that a rating in excess of the currently assigned 70 percent is not warranted.  While the Veteran has been quick to anger, there is no indication that the Veteran consciously become violent and his symptoms do not appear to prevent him from functioning independently.  The evidence is against a finding that the Veteran has experienced homicidal ideation.  No hallucinations, delusions, or suicidal thoughts appear to have been present during this period.  

The Board acknowledges that the Veteran has been unemployed since the end of 2014, as shall be discussed further in the context of his claim for a TDIU.  Importantly, the schedular criteria consider not only occupational impairment, but also social impairment and other factors.  Therefore, in determining the appropriate schedular rating for PTSD, the Veteran's unemployment must be considered in context with the rest of the evidence of record.  Taken as a whole, the Board finds that the totality of the evidence of record for the period prior to February 8, 2016, represents symptoms best aggregated as moderately severe.  At no time prior to February 8, 2016, did the Veteran appear to exhibit poor judgment, thinking, or near-continuous panic.  He has been able to maintain personal hygiene.  Therefore, as a whole, the Board finds that the evidence does not show a sustained increase of severity necessary to support the assignment of any higher rating prior to February 8, 2016.

Again, the Board is mindful that the February 2016 and June 2017 private examiners gave retrospective opinions regarding the Veteran's psychiatric symptoms from the beginning of the claim through the present.  Both examiners gave competent, credible evidence regarding their interviews with the Veteran.  However, for the period from April 24, 2013 to February 8, 2016, the Board assigns greater probative weight to the April 2013 private examiner's report, August 2015 VA examination report, and VA treatment records, as these records were created contemporaneous with the time period from April 24, 2013 to February 8, 2016.  Notably, neither the February 2016 nor the June 2017 private examiner appeared to acknowledge what the April 2013 private examiner's report, August 2015 VA examination report and VA treatment records did and did not show for the period from April 24, 2013 to February 8, 2016.

For the period from February 8, 2016, both the February 2016 and June 2017 private examiners gave competent and credible evidence regarding their contemporaneous observations of the Veteran.  These examination reports indicate that the Veteran had difficulty maintaining a minimum level of personal hygiene, an intermittent inability to perform activities of daily living, severe memory loss, and near total social isolation.  As such, the Board finds that the criteria for a 100 percent disability rating have been approximated as of February 8, 2016.  

Other Considerations

In evaluating the claim for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would make application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57 (1993).  An extraschedular rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would make impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2017).  An exceptional case includes such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  Fanning v. Brown, 4 Vet. App. 225 (1993).

There is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as governing norms.  Third, if the rating schedule is inadequate to rate a Veteran's disability picture and that picture has factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. § 3.321(b)(1) (2017); Thun v. Peake, 22 Vet App 111 (2008). 

The Board finds that the evidence in this case does not show such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD disability with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the Veteran's disability levels and symptomatology, as discussed above.  The record does not show that the Veteran has required frequent hospitalizations for PTSD.  Thun v. Peake, 22 Vet. App. 111 (2008).  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

A Veteran may be entitled to consideration under 38 C.F.R. § 3.321(b) for referral for an extra-schedular rating based on multiple disabilities if the combined effect of the service-connected disabilities is exceptional and not captured by schedular ratings.  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the combined effect of multiple service-connected disabilities when the collective impact or compounding negative effects of the service-connected disabilities, when the Veteran presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

TDIU

By rating decision in February 2016, the RO granted a TDIU, effective Janaury 1, 2015.  However, the Veteran has asserted that his psychiatric symptoms have rendered him unemployable prior to Janaury 1, 2015.  As such, the Board will consider the issue of entitlement to a TDIU prior to January 1, 2015.

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total if it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of (1) a single service-connected disability ratable at 60 percent or more, or (2) as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2017) Mittleider v. West, 11 Vet. App. 181 (1998). 

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).  In reaching a determination, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to age or the impairment caused by nonservice- connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2017).

For the period prior to January 1, 2015, the Veteran's service-connected disabilities consisted of PTSD, rated at 30 percent prior to April 23, 2013 (as of this decision), and 70 percent from April 23, 2013 to February 8, 2016.  Thus, the Veteran does not meet the schedular criteria for TDIU under 38 C.F.R. § 4.16(a) prior to April 23, 2013, but he does meet the schedular criteria for TDIU under 38 C.F.R. § 4.16(a) as of April 23, 2013.

Nevertheless, the Veteran may be entitled to TDIU for the entire period from June 8, 2013 to January 1, 2015 if it is established that he is unable to secure or follow substantially gainful employment as a result of the effects of the service-connected disabilities.  38 C.F.R. § 4.16(a),(b) (2017).  Therefore, the Board must determine whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment, or work that is more than marginal, which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The fact that a Veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the Veteran, because of service-connected disabilities, is incapable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  An inability to work due to advancing age may not be considered.  38 C.F.R. §§ 3.341(a), 4.19 (2017).  In making the determination, VA considers such factors as the extent of the service-connected disability, and employment and educational background.  38 C.F.R. §§ 3.340, 3.341, 4.16(b), 4.19 (2017).

The Board is required to obtain the Director's decision before the Board may award extraschedular TDIU.  Wages v. McDonald, 27 Vet. App. 233 (2015).  The regulation requires that, in cases of Veterans who evidence suggests are unemployable by reason of service-connected disabilities and who fail to meet the threshold percentage requirements of 38 C.F.R. 4.16(a) (2017), the case is to be submitted to VA's Director of Compensation Service for consideration of whether entitlement to a TDIU is warranted pursuant to 38 C.F.R. § 4.16(b) (2017).

The Board emphasizes that entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b)(1) and to TDIU under 38 C.F.R. § 4.16(b), although similar, are based on different factors.  Kellar v. Brown, 6 Vet. App. 157 (1994).  An extraschedular rating under 38 C.F.R. § 3.321(b)(1) is based on the fact that the schedular ratings are inadequate to compensate for the average impairment of earning capacity due to the Veteran's disability.  Exceptional or unusual circumstances, such as frequent hospitalization or marked interference with employment, are required.  In contrast, 38 C.F.R. § 4.16(b) requires a determination that a particular Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disabilities.  The Board must consider the Veteran's specific circumstances including his disabilities, education, and employment history when determining if he is unable to work.

After reviewing the entire record (and as recounted above), the Board concludes that entitlement to TDIU prior to January 1, 2015, is not warranted.  The most probative evidence of record shows that, solely considering the Veteran's service-connected disabilities, the Veteran is not precluded from gainful employment by service-connected disabilities prior to January 1, 2015.  The Board finds that the evidence does not show anything out of the ordinary, or not average, in the Veteran's situation as a result of his service-connected PTSD prior to Janaury 1, 2015.  

The Board is mindful that the February 2016 and June 2017 private examiners gave retrospective opinions indicating that the Veteran was unemployable prior to January 1, 2015.  However, by the Veteran's own account, he was employed through December 31, 2014.  The Veteran's last employer, the Wen Trust, informed VA that the Veteran ended his employment as a maintenance man with them on December 31, 2014 due to his retirement.  The Veteran reported at his Board hearing that when he was employed as a maintenance man, he was able to work up to 30 hours per week, and he could schedule his own hours.  As by the Veteran's own testimony he was employed up to 30 hours a week as a maintenance man through December 31, 2014, the weight of the persuasive evidence of record does not demonstrate that the Veteran's service-connected PTSD alone was of such severity as to preclude his participation in all forms of substantially gainful employment for which he was qualified prior to January 1, 2015.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim of entitlement to TDIU prior to January 1, 2015, and referral to VA's Director of Compensation Service is not warranted.  The claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).


ORDER

Entitlement to of 30 percent from June 4, 2008 to April 24, 2013; 70 percent from April 24, 2013 to February 8, 2016; and 100 percent as of February 8, 2016 for PTSD are granted, subject to the law and regulations governing the payment of VA compensation benefits.

Entitlement to a total disability rating based on individual employability prior to January 1, 2015 is denied.




______________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


